Title: Thomas Jefferson to Tadeusz Kosciuszko, 28 June 1814
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          My dear friend and General  Monticello June 28. 14.
          Your letter of Jan. 24. has been recieved and has realised the fears we had for some time entertained that you would be suffering from the failure of the annual remittance from hence. mr Barnes had been constant in his endeavors to find some channel of remittance: but from the embargo & blockade and consequent cessation of nearly all intercourse with Europe, it had been absolutely impracticable. the medium of mr Morton, with which you had been so well contented, was particularly pressed on his correspondent here,
			 and had failed, as well as other public and private channels which he tried. he has availed
			 himself of the first moment we heard of the peace between France & England to procure a remittance thro’ the latter country; and now incloses forwards a bill of exchange for £400. sterl. = 1644. D 44 c drawn by Boice & Kurtz on Wm Murdoch of London at 60. Days sight. this bill he has endorsed to Messrs Barings, brothers & co. of London; to whom I have written urgently to remit the proceeds to you as speedily as may be.
          The abuse of the institution of banks in this country by their infinite multiplication, and the immense mass of paper they have thrown into circulation beyond the competent amount, has brought on a great depreciation of their paper, and imminent danger that all will blow up and end in universal bankruptcy. and as the particular moment, like that of the day of judgment, cannot be foreseen, but, when it comes, involves irrecoverable loss, I thought I owed it to your friendship & confidence to attend to the danger in time, and secure you against a total loss of your capital. it happened fortunately too, that the US. opened a loan at the same time, the permanent security of which is beyond that of any other deposit, I believe, in the world; and altho’ the annual interest they give is less than the bank profits, yet as we found we could get an advance of 38. per cent on the original amount of your bank stock, so as to increase your capital of 8000.D. in the Pensylvania bank to upwards of 11,000 D. in the funds of the US. the smaller rate of interest on a capital so much enlarged, will be something more than equivalent to the larger profit on a smaller capital, in bank stock. I accordingly directed mr Barnes to subscribe 10,000.D. for you in the loan of the US. and to sell out your bank stock. this he has effected, and after the operation shall be compleated, and the balance remaining on hand, after paying the
			 subscription of 10,000.D. shall be known, the surplus also shall be invested in the same loan by a purchase of it’s stock. you will experience no difference in your present income; but should you chuse to recieve
			 the capital at the epoch of paiment, it will be of about 11,000 D. instead of 8000. and on the whole I am in hopes you will approve the transfer, as well for it’s ultimate profit as it’s permanent security.
          Great events, my dear friend, have happened at Paris. I hope and believe they will be for the benefit of the world in general, and I especially wish they may be so to your country, & to yourself personally. how they will operate on us is
			 doubtful, but we have minds prepared to meet any thing rather than dishonor. but the transactions in Europe generally are too little known here to justify any further observations or conjectures. under all
			 circumstances I am faithfully your affectionate friend.
          Th:
            Jefferson
        